Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 10/18/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3, recite the wedges extend from the planar portion perpendicularly, which is already recited in claim 1 and thus fails to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The Office suggests the following amendment to withdraw the rejection:
3. (currently amended) The system of claim 1, wherein said 
Allowable Subject Matter
s 5, 7, 8, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 5 recites wherein the wedge is a pair of wedges each extending from opposite sides of the planar portion away from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,514,147 (Hoskin)
Regarding claims 1, 16, 20  Hoskin, discloses as shown in Figures 1-3, an ambidextrous locking clamp system capable of allowing a right hand or left hand user to operate said clamp, said system comprising: at least one first member (arm 2, see col. 2, lines 31-35) comprising: at least one first elongated body including a planar portion (intermediate portion 22, see col. 2, lines 44-67), and at least one first working head (jaw member 8, see col. 2, lines 31-38) located at an end of said first elongated body; at least one second member (arm 4, see col. 2, lines 31-35]) comprising: at least one second elongated body including a female portion defining a slot (slot, see col. 2, lines 44-67), and at least one second working head (jaw member 12, see col. 2, lines 31-38) located at an end of said second elongated body, said slot being configured to receive said planar portion of said first member; wherein said first and second members being in a pivotable relationship about a pivot point so that said first and second working heads move toward each other when said first and second finger engaging member are moved toward each other, least one first finger engaging member (finger hole 10, see col. 2, lines 31-35)  and at least one first latching member at least one second finger engaging member (finger hole 14, see col. 2, lines 31-35); and at least one first latching member (projection 16 see col. 2, lines 31-35) including first member ratcheting teeth, second latching member (projection 18 see col. 2, lines 31-35), the first latching member including first member ratcheting teeth, the second latching member including second member ratcheting teeth, and wherein said first and second member ratcheting teeth being orientated to be engageable with each other by an engaging motion when said first and second finger engaging members are moved toward each other, where the pivot point is a hinge passing through the two side members of the female portion of the planar portion. 
Hoskin fails to disclose the first member includes one wedge laterally extending from the planar portion and perpendicular therewith, wherein the wedge being capable of contacting an interior side of the female portion that defines the slot when the first and second working heads are in the closed position.
Hoskin does teach the use of a wedge (protrusion 30, see col. 2, lines 44-67) on the second member laterally extending from the planar portion and perpendicular therewith, Hoskin also teaches a wedge (leading edge 32) wherein the wedge being capable of contacting an interior side of the female portion that defines the slot when the first and second working heads are in the closed position
It would have been obvious to one of ordinary skill in the art ,before the effective filing date of the claimed invention to modify the  ambidextrous locking clamp system disclosed by Hoskins by substituting each protrusion for each angled leading edge 32 disclosed by Hoskins, such that the first member includes one wedge laterally extending from the planar portion and perpendicular therewith, wherein the wedge being capable of contacting an interior side of the female portion that defines the slot when the first and second working heads are in the closed position because it would only require the rearrangement of parts without changing how the device operates. see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) 
Regarding claim 2, Hoskins discloses the slot is defined through the female portion between two side members of the of the female portion of equal length and parallel with the longitudinal axis of the second member. See Figure 4.
  Regarding claim 3, Hoskins (as modified) discloses the wedge extends from the planar portion such that an exterior edge (edge generally indicated as A) of the wedge is perpendicular and flush with an edge of the planar portion.
	
    PNG
    media_image1.png
    924
    848
    media_image1.png
    Greyscale



Regarding claim 4, Hoskins (as modified) discloses the wedge includes an exterior side and an interior side which is configured to so that the interior side enter the slot prior to the exterior side during engaging motion, the interior side is tapered. See Figure
Regarding claim 6, Hoskins discloses, wherein said wedge is adjacent said first elongated body, with said pivot point being located between said wedge and said working head of said first member. See Figure 4. 
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,514,147 (Hoskin) in view of U.S. Patent Number 6,187,003 (Buysee et al.)
Regarding claims 12, 13  Hoskins fails to disclose said first latching member is received 
through a first member opening defined through said first elongated member, and said second latching member is received through a second member opening defined through said second elongated member, wherein said first member opening is a recess defined by a bent portion of said first elongated body, and said second member opening is a recess defined by a bent portion of said second elongated body.
 Buysee, from the same field of endeavor teaches a similar discloses clamp as shown in Figure 1, wherein said first latching member is received through a first member opening (space between ratchet stub 24 and inner shank 14 where ratchet teeth 26 is received of Buysee) defined through said first elongated member, and said second latching member is received through a second member opening (space between ratchet stub 25 and inner shank 15 where ratchet teeth 27 is received of Buysee) defined through said second elongated member, wherein said first member opening is a recess defined by a bent portion of said first elongated body, and said second member opening is a recess defined by a bent portion of said second elongated body.  See col. 5, lines 14-22 of Buysee.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the clamp disclosed by substituting the first and second latching members disclosed by Hoskins for the first and second latching members disclosed by Busyee such that said first latching member is received through a first member opening defined through said first elongated member, and said second latching member is received through a second member opening defined through said second elongated member, wherein said first member opening is a recess defined by a bent portion of said first elongated body, and said second member opening is a recess defined by a bent portion of said second elongated body because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 15, Hoskins in view of Buysee discloses wherein said first and second latching members each include a free end featuring side edges (terminal edges of ratchet teeth 26, 27, generally indicated as A, as shown in annotated Figure 1 provided below of Buysee)that tapered toward each other.

    PNG
    media_image2.png
    490
    420
    media_image2.png
    Greyscale


Regarding claims 12, 14  under an alternative interpretation, Buysee discloses wherein said first latching member is received through a first member opening (opening in ratchet stub 24 where ratchet teeth 26 is received of Buysee) defined through said first elongated member, and said second latching member is received through a second member opening (opening in ratchet stub 25 where ratchet teeth 27 is received of Buysee) defined through said second elongated member, wherein said first member opening is a recess defined by a bent portion of said first elongated body, and said second member opening is a recess defined by a bent portion of said second elongated body, wherein said first member opening is a bore defined through said first elongated body, and said second member opening is a bore defined through said second elongated body. 
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,514,147 (Hoskin)  in view of U.S. Patent Publication Number 2012/0203272 (Wohl)
Regarding claims 17, 19  Hoskins discloses as shown in Figures 1-3, a method of using an ambidextrous locking clamp system, said method comprising the steps of: a) operating a first member (arm 2, see col. 2, lines 31-35) and a second member (arm 4, see col. 2, lines 31-35) by a user to move said first and second finger engaging members (finger holes 14, 20 see col. 2, lines 31-35) toward each other about a pivot point in an engaging motion, said pivot point being configured to pivotably connect said first and second members to each other; rotating a planar portion (intermediate portion 22, see col. 2, lines 44-67) of said first member and a female portion of said second member about said pivot point during the engaging motion, said planar portion being receivable in a slot defined in said female portion so that the slot is defined through the female portion between two side members (leg 131a and 131b, see paragraph [0027]) of the of the female portion of equal length and parallel with the longitudinal axis of the second member, operating a first finger engaging member of a first member and a second finger engaging member of a second member, or the steps of engaging or disengaging the ratcheting teeth.
Hoskins fails to disclose at least one wedge laterally extending from the planar portion and perpendicularly therewith contacts an interior side of the female portion that defines the slot when the first and second working heads are in a closed position.
Hoskin does teach the use of a wedge (protrusion 30, see col. 2, lines 44-67) on the second member laterally extending from the planar portion and perpendicular therewith, Hoskin also teaches a wedge (leading edge 32) wherein the wedge being capable of contacting an interior side of the female portion that defines the slot when the first and second working heads are in the closed position
It would have been obvious to one of ordinary skill in the art ,before the effective filing date of the claimed invention to modify the  ambidextrous locking clamp system disclosed by Hoskins by substituting each protrusion for each angled leading edge 32 disclosed by Hoskins, such that the first member includes one wedge laterally extending from the planar portion and perpendicularly therewith contacts an interior side of the female portion that defines the slot when the first and second working heads are in a closed position, because it would only require the rearrangement of parts without changing how the device operates. see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Regarding claim 18, Hoskin (as modified) discloses contacting a wedge extending from said planar portion with a side of said female portion that defines said slot when in the closed position. See Figures 1-4.
Response to Arguments
	The applicant’s arguments with respect to the rejections of the claims under Hammerland, III have been considered but are moot in view of the new grounds of rejection.
	The applicant’s remarks regarding the rejection of claims 3, 5, 7 under 35 USC 112, second paragraph have been considered but are not persuasive in part. The applicant argues claim 3 further limits claim 1 because it introduces a structural relationship of the exterior edge of the planar portion which was not previously recited in claim 1. In response, the Office respectfully disagrees. Claim 1 recites at least one wedge laterally extending from said planar portion and perpendicular therewith. If the wedge is recited as perpendicular to the planar, it necessarily follows that its exterior surface is perpendicular to the planar portion, which is recited in claim 3.  Accordingly, claim 3 repeats some of the exact same subject matter already recited in claim 1.  
	The applicant’s remarks regarding the rejections of claims 5, 7 under 35 USC 112, second paragraph have been considered and are persuasive. The prior rejections of claims 5, 7 under 35 USC 112, second paragraph have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771